Citation Nr: 0117477	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-05 922	)	DATE
	)
	)


THE ISSUE

Whether an April 1999 Board of Veterans' Appeals (Board) 
decision denying entitlement to service connection for post-
traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from September 1967 to April 1969.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error of the April 1999 Board decision.


FINDINGS OF FACT

1.  In an April 1999 Board decision, the Board denied 
entitlement to service connection for PTSD.

2.  The April 1999 Board decision was reasonably supported by 
the evidence of record and is not shown to have been clearly 
and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The April 1999 Board decision denying entitlement to service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
VA General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and unmistakable 
error are (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Clear and unmistakable error also 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The evidence that was before the Board at the time of its 
April 1999 decision included the veteran's service medical 
records, service personnel records, VA examinations dated 
August 1975, September 1977, and June 1978, numerous VA 
clinical records dated from 1975 through 1998, numerous VA 
hospitalization reports dated from 1975 through 1998, 
personal hearing testimony of the veteran presented in 
November 1995, a June 1998 report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
various statements from the veteran.  This evidence shows 
that, prior to 1993, the veteran was diagnosed with 
personality disorder, schizophrenia, alcohol dependence, 
anxiety, and depression.  The vast majority of his medical 
treatment and hospitalizations were due to alcohol abuse.

A VA hospitalization report dated December 1993 contains the 
first PTSD diagnosis of record.  Subsequently, the veteran 
was diagnosed with PTSD on several occasions.  The clinical 
notes, RO hearing transcript, and correspondence from the 
veteran contain allegations of several stressors that 
occurred in Vietnam.  However, many of these stressors were 
of a general nature, and the USASCRUR was unable to verify 
any specific stressors.  In addition, service medical and 
service personnel records did not reflect that the veteran 
engaged in combat and did not confirm any of the alleged 
stressors.  While USASCRUR did confirm that some of the 
veteran's units had received enemy fire, comparison with 
personnel records showed that the veteran was most likely not 
present at the relevant times.  Therefore, all PTSD diagnoses 
of record were based upon an unconfirmed history of 
stressors.  

The law concerning service connection for PTSD has not 
significantly changed since the rendering of the April 1999 
Board decision.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, condition, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat or POW experiences, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d),(f) (2000); Gaines v. West, 11 
Vet. App. 353, 357-358 (1998).

The Board finds that the previous Board decision of April 
1999 thoroughly and accurately reviewed the evidence of 
record and applied the correct laws pertaining to service 
connection for PTSD.  The Board clearly discussed and 
analyzed the medical evidence and the veteran's claimed 
stressors.  However, it determined that the veteran's 
diagnosis of PTSD was not based upon competent evidence of a 
verifiable stressor; therefore, service connection could not 
be allowed.

Upon a review of the law and record before the Board at the 
time of the April 1999 decision, the Board concludes that the 
correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  Accordingly, the Board decision of April 
1999 was not clearly and unmistakably erroneous and the 
veteran's motion must be denied.


ORDER

As the Board did not commit clear and unmistakable error in 
the April 1999 decision, the motion is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 




